Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the communication device, as recited in claims 23, 24, and 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) Data acquisition device configured to…, data acquisition device transmitting data… (as in independent claims 1, 23, and 40)
2) D2PA configured to…(as in independent claims 1, 23, and 40)
3) Communication device that receives… (as in independent claims 23 and 40)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) Unclear from the disclosure.  Relevant disclosure in pars. [0094-0100] of Applicant’s pre-grant publication US 2021/0293838, however, further clarification is required as it is not readily apparent which of the disclosed structural elements provide for the base functionalities recited in the independent claims, and which of the disclosed structural elements are not necessary in order to achieve the functionalities set forth in the independent claims and may be drawn to additional, supplementary functions (potentially with respect to added features in dependent claims).

2) Unclear from the disclosure. Relevant disclosure in pars. [0077-0088], however, further clarification is required.  For example, paragraph [0077] sets forth the constituent structural elements and set-up of a D2PA, however, the present claims provide functionality to the D2PA as all of a sensing element of sorts where binding of an analyte, generating of a signal, receiving sample, and contacting such sample to the D2PA are recited as functions of the D2PA, and these functionalities would appear to be drawn to additional structural elements from that of the base set-up discussed in paragraph [0077].
For example, with the binding and generating an output signal, it would appear that such D2PA includes a binding element and/or label which provide for selective connection with the analyte of interest and providing an emission or signal therefrom.
Additionally, with respect to the receiving and contacting functionality, it is unclear if a D2PA as it includes a base substrate to the pillar arrangement or a further, fluid-handling element for such receiving and contacting (i.e. pars. [0081-0086]).

3.  Unclear from the disclosure.  Relevant disclosure is found in pars. [0151-0154], however such disclosure only generally discusses a communication unit and it is unclear what corresponding structure(s) are afforded to such an element.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-24 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above, the recitations 1-3 have been interpreted under 35 USC 112 F/6th wherein further clarification is required as to the corresponding structure(s) to each of the elements.
See the further discussion provided above in the Claim Interpretation section.
It is further noted that within all of independent claims 1, 23, and 40, a configuration of the D2PA is recited to include “contact the biological sample with the D2PA” which presents a self-referencing recitation that is indefinitely defined.

Further, the claims utilize the recitation “the data” which lacks clear antecedent basis in the claims, as the claims both use the terms “data” and “raw data,” by this, it is unclear if these are drawn to the same data or if Applicant intends to delineate two different sorts of data within the method and system of the claims.
Clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites that the D2PA is a microfluidic device or a microtiter plate, however, such recitation is indefinitely defined.  A microfluidic device or a microtiter plate is a wholly distinct structural element from that of a D2PA (see claim 1 which provides “dots-on-pillar antenna array”) and as such the designation given in claim 13 is indefinitely defined.  Examiner further directs Applicant to pars. [0080-0085] in US PGPub 2021/0293838.
Does Applicant intend to modify and provide a further step to each of the methods of claims 13 and 31 to provide one of a microfluidic device or a microtiter plate and arrange/integrate the D2PA particularly within (e.g. in a well(s) or sample holder(s) thereof) the microfluidic device or microtiter plate?
Clarification is required.



Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 21 and 22 are indefinitely defined herein.
The recitation of claim 21 is nebulous and not understood.  Initially, it is unclear what connection/relationship of providing a process management operation (noting that a “process management operation” is a nebulous term without particular metes and bounds to its definition as the specification merely recites more generic discussion thereto) begets “such that the evaluation can be used for screening, diagnosis, or treatment of the subject.”

It is unclear what further step(s) to the base method of claim 1 are intended to be provided in claim 21 which encompass the “providing a process management operation” that allows for the cited usage for screening, diagnosis, etc.  Additionally, the noted items in claim 22 are drawn to general descriptors and do not provide additional step(s) to be afforded to the method.

Further, the recitation to providing a process management operation renders the claim unclear in its metes and bounds as merely providing a process management operation does not in and of itself require the actual process management operation to be executed.

Similarly, with respect to related dependent claim 22, the noted items (i)-(v) do not have clear basis and connection with providing a process management operation as they do not set forth management operations nor do they clarify connection with screening, diagnosis, or treatment of the subject.
Clarification is required.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed system are indefinitely defined herein.  It is unclear if the data acquisition device is to be a positive, structural element to the system.  Presently, the claim inferentially references the data acquisition device with respect to the communications device receiving data from the data acquisition device, and while the claim details a configuration of the data acquisition device, it is not clear if the data acquisition device is a positive element of the system and if so, how is the data acquisition device relatively arranged in the system so as to provide for the operative embodiment sought.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 is recited to dependent from canceled claim 38.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24, and 39-41, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou et al. (WO 2014-05559).
Chou discloses microfluidic sensors with enhanced optical signals (abstract). With regards to claim 1, Chou discloses a method for analyzing a biological sample collected from a subject, including receiving, at a first site, data transmitted from a data acquisition device (which is a mobile device, as in cl. 2, and as by a mobile phone; noting claim 2 speaks to mobility) at a second site, wherein the data acquisition device is configured as claimed, wherein Chou disclose such D2PA device that generates raw data and is configured to bind an analyte of interest and generate output signals upon contact, and wherein the D2PA device is configured to receive the biological sample and contact the biological sample with the D2PA, and subsequently transmit data comprising the raw data to the first site, and analyzing the data at the first site to generate an evaluation of the data.  Further, as in claims 2-4, Chou discloses that the first and second sites may be the same, or remote from one another.  Further, as in claims 5-8, Chou discloses that the method includes generating a report comprising evaluation of the data wherein test results are generated by the method and such test results may be remotely transmitted by the smart phone to a display that is configured to receive and display such, and wherein such test result report is also able to be displayed on the data acquisition device as the smart phone itself.  With regard to claims 9-11, Chou discloses D2PA devices configured for luminescence assays with luminescence emissions as the particular optical signal and such being representative of the sample and amount of analyte in the sample.  With regard to claim 12, Chou discloses that the data acquisition device includes a CCD camera or CMOS camera for acquiring an image of the D2PA.  With regard to claim 13, Chou disclose that the D2PA is integrated into a microfluidic device.  With regard to claims 14 and 15, Chou discloses that the D2PA includes binding agents, such as an antibody or nucleic acid, that specifically binds to the analyte of interest.  With regards to claims 16 and 17, Chou discloses that the D2PA device is configured to transmit the data to the authorized facilty, and as designated as in claim 17.  With regard to claim 18, Chou discloses that the second site may be at a chosen location as those listed therein, and as in claims 19 and 20 the evaluation can be used by a health care professional in as much as claimed.  With regard to claims 21, and 22 (as well as claim 39, wherein claim 39 is presented with respect to a canceled claim as discussed above), Chou discloses providing a process management operation such that the evaluation can be used for screening, diagnosis, or treatment of the subject (pages 4-6, pages 11&12, lines 13-17, page 17; pages 18&19, pages 37-46; claims 1, 36-38, and 40; figures 1D,E, 8, 9, 12, for example). With regard to independent claim 23, and dependent claim 24 , the above-noted disclosure is likewise applied and pertinent wherein the claim recitations are in parallel, and wherein Chou further provides to disclose the claimed methodology, and that the reader includes a processor and communication device, such is also the case with a smart phone utilized wherein such phone may remotely communicate the data as well as providing that a communication device as in a separate computer system (see page 38 where a separate computer is included in the system and communicates with the smart phone, such computer being in the same location or remotely at a hospital, doctor’s office, etc…) may receive the data transmitted from the data acquisition device (e.g. smart phone).  With regard to independent claim 40, and dependent claim 41 the above-noted disclosure is likewise applied and pertinent wherein the claim recitations are in parallel, and Chou provides to disclose a system as recited in the claims.  It is further noted, as discussed above, that both the positive inclusion and relative positioning therein of a data acquisition device to the system of claim 40 are indefinitely set forth herein, and noting that Chou itself provides a data acquisition device as a part of the system.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798